    Case 6:17-cv-06451-MAT-MWP Document 105 Filed 12/28/18 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
SKYLER LUSK, TIA COUNCIL, VIKTORIA
O’BRIEN, AND JUSTIN BYROAD, on behalf of
themselves and all other employees similarly situated,      CONSENT TO BECOME A
                                                              PARTY PLAINTIFF
                                            Plaintiffs,
                                                                 Civil Action No.
             v.                                                      17-6451

SERVE U BRANDS, INC., INSOMNIA COOKIES,
LLC, AND SETH BERKOWITZ,
                              Defendants.

      Plaintiffs hereby file Consent to Become a Party Plaintiff signed by:    DANIEL

GALVIN, JOSHUA JAMISON




                                  By:    /s/ Jessica L. Lukasiewicz
                                         J. Nelson Thomas, Esq.
                                         Michael J. Lingle, Esq.
                                         Jessica L. Lukasiewicz, Esq.
                                         Attorneys for Plaintiffs
                                         693 East Avenue
                                         Rochester, New York 14607
                                         Telephone: (585) 272-0540
                                         nthomas@theemploymentattorneys.com
                                         mlingle@theemploymentattorneys.com
                                         jlukasiewicz@theemploymentattorneys.com
